Citation Nr: 1745736	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  08-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability to include degenerative joint disease and to include as secondary to service-connected lumbosacral and cervical spine conditions.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran and J. F.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from June 1960 to July 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This appeal was previously remanded in December 2012 and April 2016 for additional claim development and has now been returned to the Board for further adjudication.  In April 2016, the Board adjudicated the matter of entitlement to an increased rating for bilateral pes planus, and took jurisdiction of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and prior to this the Veteran testified at a November 2010 hearing before a Decision Review Officer (DRO).  Transcripts of both hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claims development assistance.

As stated above, this appeal was last remanded to the AOJ in April 2016.  With regard to the Veteran's service connection claim, the Board instructed the AOJ to procure a supplemental examination opinion that addressed both the proximate cause and aggravation prongs of secondary service connection, and in doing so, to address the Veteran's December 1971 VA treatment record noting a complaint of shoulder aching, and the Veteran's diagnosis of cervical radiculopathy.  The Board also requested a direct service connection etiology opinion addressing whether the Veteran's current bilateral shoulder condition is related to rifle use and heavy lifting during his active duty service. 

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As the foregoing applies to the April 2016 remand instructions, and although such a supplemental opinion was procured in June 2016, the opinions and rationale provided were not entirely responsive to the April 2016 remand directives and were not supported by adequate rationale.  Specifically, the examiner did not provide a rationale for the aggravation prong of secondary service connection due to service-connected lumbar and cervical spine conditions and did not discuss the Veteran's cervical radiculopathy diagnoses.  As a result, remand of the Veteran's service connection claim is necessary for procurement of a responsive supplemental opinion.

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's service connection claim and TDIU claims are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's claims file to an appropriate examiner so that a supplemental opinion may be provided with regard to the Veteran's bilateral shoulder condition.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. After reviewing the Veteran's claims file, the examiner should provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability was aggravated beyond its natural progression by his service-connected lumbosacral spine condition during the appeal period.  

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability was aggravated beyond its natural progression by his service-connected cervical spine disability during the appeal period.  

The examiner should address the significance of VA treatment records dated in December 2012 and January 2013, which reflect diagnoses of cervical radiculopathy.  

c. If it is determined that the Veteran's bilateral shoulder condition is aggravated by his lumbar spine or cervical spine disabilities, then, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




